DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an integrated circuit structure comprising: the first and second spacers have corresponding uppermost surfaces co-planar with the uppermost surface of the gate structure; a nitride material, such that the first spacer is laterally between the nitride material and the gate structure, the nitride material compositionally different from the first spacer; one or more layers comprising one or more dielectric materials above the gate structure, the first and second spacers, and the nitride layer, wherein one of the one or more layers is in contact with the uppermost surface of the gate structure and with the uppermost surfaces of the first and second spacers; and a contact structure above the first region, the contact structure extending through the one or more layers, wherein at least a section of the contact structure extending through the one or more layers has a tapered shape, such that a horizontal width of an upper portion of at least the section of the contact structure is larger than a horizontal width of a lower portion of at least the section of the contact structure, in combination with other claimed features, as recited in independent claim 1.  Claims 2-15 are dependent upon independent claim 1, and are therefore allowed. 

Regarding claim 19, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an integrated circuit structure comprising: the first and second spacers have corresponding uppermost surfaces co-planar with the uppermost surface of the gate structure; a second contact structure above the first contact structure, the second contact structure having a top portion that is horizontally wider than a bottom portion of the second contact structure; a fourth contact structure above the third contact structure, the fourth contact structure having a top portion that is horizontally wider than a bottom portion of the fourth contact structure; at least a portion of the first dielectric layer between the bottom portion of the second contact structure and the bottom portion of the fourth contact structure, wherein the first dielectric layer is in contact with the uppermost surface of the gate structure and with the uppermost surfaces of the first and second spacers; and at least a portion of the second dielectric layer between the top portion of the second contact structure and the top portion of the fourth contact structure, in combination with other . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817
January 15, 2022